Case 1:19-cv-01864-WFK-VMS Document 14 Filed 06/05/19 Page 1 of 1 PageID #: 157
                                                                                         FILED
                                                                                      IN CLERK'S OFFICE
                                                                              I   US DISTRICT COURT E.D.N.Y.

                                                                              I*        JUN O5 2019      *
  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK                                                BROOKLYN OFFICE
                                                                              1




   ROBERT LOWINGER,
                                                               Case N0.: l:19-cv-01864-WFK-VMS
                                  Plaintiff,

                  vs.

   PROVIDENT FINANCIAL SERVICES, INC.,

                                  Defendant.


                               NOTICE OF VOLUNTARY DISMISSAL

         Plaintiff Robert Lowinger voluntarily dismisses this action with prejudice pursuant to Fed.

  R. Civ. P. 4l(a)(l)(A)(i).
                                                                          I




   Dated: June 3, 20 l 9                                ABRAHAM, FRUCHTER &
                                                                          1




                                                           TWERSKY, LLP
                                                                          I




                                                         Isl  Michael1J. Klein
                                                              Michael J. Klein
                                                                          1




                                                        One Penn Plaza, Suite 2805
                                                                      I




                                                        New York, NY 10119
                                                        Tel: (212) 27~-5050
                                                        Fax: (212) 279-3655
                                                        mklein@aftla~.com

                                                                      If'
                                                        Attorneys for laintiff




                                                  s/WFK
